DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to communications filed on 2/23/2021. Claims 1-20 were cancelled. Claims 21-40 were newly added. Therefore, claims 21-40 are pending for examination.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application still includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“sensory units configured to generate sensor data ” and  “telemetry unit is further configured to request real time or near real time sensor data” in claim 1.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 in lines 1-2 recites “…in response to data acquired…” and “…at the sensory unit….” and it is not clear what data is referred to, i.e., sensory data, prerecorded sensor data, real time or near real time data or something totally different, such as “another data”. Also it is not clear as to which “sensory unit“, of the, “plurality of sensory units” the claim makes reference upon. The claim is vague and unclear as to exactly what technical features and which elements therein are being described.

Claim 23 in lines 1-2 recites “…wherein telemetry unit transmits the trend data”.  A word in front of telemetry is missing to clarify, for example “the, said, or again, a different telemetry unit” and it is not clear as to what telemetry unit is mentioned.  Also “the trend data” is recited with no previous mention or introduction of “trend data”. There is insufficient antecedent basis for this limitation in the claim. Lastly, claim 23 refers to the method of claim 21 even though claim 21 is clearly a “system” claim. This too is not clear as to exactly what technical feature(s) are being described.
	
	Claim 24 refers to the method of claim 23 even though claim 21, from which claims 23 & 24 depend, is clearly a “system” claim. This too is not clear as to exactly what technical feature(s) are being described. Claim 24 in lines 1-3 also recites “the trend data” with no 

Claim 26 also recites “the trend data” and “standard data”, respectively, with no previous introduction thereof. It appears as though “standard data” should be written as “pre-recorded data” as recited with the first interval per claim 21. There is insufficient antecedent basis for these limitations in the claim.
Claims 29-30 also recite “the trend data”, respectively, with no previous introduction thereof. There is insufficient antecedent basis for these limitations in the claims.

Claim 31 also recites “the trend mode operation”, and “the standard data”, respectively, with no previous introduction thereof. There is insufficient antecedent basis for these limitations in the claims.

Claim 32 recites “…in response to data acquired…” and “…at the sensory unit….” and it is not clear what data is referred to, i.e., sensory data, prerecorded sensor data, real time or near real time data or something totally different, such as “another data”. The current verbage introduces ambiguity in the claim regarding data, thereby rendering the subject matter of the claim unclear. 

Claims 38-39, both also recite “the trend data”, respectively, with no previous introduction thereof. There is insufficient antecedent basis for these limitations in the claims.

Claims 22-30 depend from claim 21 and claims 32-40 depend from claim 31 and all are also rejected for the same reasons above.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 
1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent (U.S. 10,935,188). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are merely obvious variations of the patented claims, as shown below:  
Instant Application 17/182,840
U.S. 10,935,188
15/449,763
Claim 21

21. A system for reporting utility data comprising: 


a plurality of sensory units configured to generate sensor data, the plurality of sensory units in communication with a portion of a utility network and a telemetry unit separate from the plurality of sensory units; 


the telemetry unit in communication with a data collection unit, wherein the telemetry unit transmits pre-recorded sensor data received from the sensory unit to the data collection unit at a first interval, 

wherein the sensor data is received and recorded at the telemetry unit between transmissions to the data collection unit; 




wherein the telemetry unit is further configured to request real time or near real time sensor data from the sensory units in response to receiving an alarm signal from at least one of the sensory units; 







wherein the telemetry unit transmits the real time or near real time sensor data to the data collection unit at a second interval, wherein the second interval is shorter than the first interval; and 


wherein the telemetry unit transmits the pre-recorded sensor data at the first interval and the real time or near real time data at the second interval simultaneously during an alarm condition.



31. A method for reporting utility data comprising: monitoring a portion of a utility network with a plurality of sensory units; 

transmitting pre-recorded standard data, received from the sensory units, from a telemetry unit separate from the plurality of sensory units to a data collection unit at a standard interval, 


wherein standard mode data is received and recorded at the telemetry unit between transmissions to the data collection unit; 

NOT TAUGHT


receiving an alarm signal at a telemetry unit from at least one of the sensory units; 


determining if the alarm signal meets user-defined criteria; 


automatically initiating the trend mode operation at the telemetry unit in response to the alarm signal being determined to meet the user-defined criteria; 



NOT TAUGHT


requesting real time or near real time trend data from the sensory units at a trend mode interval in response to initiating the trend mode operation; and 

transmitting the requested trend data to the data collection unit at a trend interval and the standard data at the standard interval simultaneously as long as the alarm signal is received.


NOT TAUGHT



1. A system for reporting pipeline pressure data comprising: 

a plurality of sensory units, the plurality of sensory units in communication with a portion of a utility network and a telemetry unit separate from the plurality of sensory units; the telemetry unit in communication with a data collection unit, wherein 


the telemetry unit transmits pre-recorded standard mode data received from the sensory unit to the data collection unit at a first interval, 



wherein the standard mode data is received and recorded at the telemetry unit between transmissions to the data collection unit; the data collection unit further in communication with a headend unit; 


wherein the telemetry unit receives an alarm signal from at least one of the sensory units and 







wherein the telemetry unit transmits the trend data to the data collection unit at a second interval, wherein the second interval is shorter than the first interval; and 


wherein the telemetry unit transmits the standard mode data at the first interval and the trend data at the second interval simultaneously during an alarm condition. 


11. A method for reporting pipeline pressure data comprising: monitoring a portion of a utility network with a plurality of sensory units; 

transmitting pre-recorded standard data, received from the sensory units, from a telemetry unit separate from the plurality of sensory units to the data collection unit at a standard interval, 


wherein the standard mode data is received and recorded at the telemetry unit between transmissions to the data collection unit; 

generating an alarm signal at least one of the sensory units; 

receiving the alarm signal at a telemetry unit from at least one of the sensory units; 


determining if the alarm signal meets user-defined criteria to initiate a trend mode of operation; when the alarm signal meets the user-defined criteria, 

automatically initiating the trend mode operation at the telemetry unit; 



polling at least one of the plurality of sensory units at a trend mode interval to 


request real time or near real time trend data; and 




simultaneously transmitting the requested trend data to the data collection unit at a trend interval and the standard data at the standard interval as long as the alarm signal is received, 


wherein the trend interval is shorter than the standard interval.


Claims 21-40 of the instant application contain only obvious modifications of independent and dependent claims 1-19. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Schempf (U.S. Patent 6,778,100), teaches a conduit network system includes at least one, and typically multiple, node elements in communication with an inner area of a conduit, which is used to transfer material therein.

Hoskins et al. (U.S. Patent Application Pub. 20150308627), teaches a liquid-flow monitoring device arranged to monitor the flow of liquid in a conduit.

Jarrell et al. (U.S. Patent Application Pub. 20130030577), teaches a method of detecting and responding to a threat condition includes receiving, at a sensing module, an input acquired 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689    
/QUAN ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684